Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/808,873 filed on 03/04/2020.  Claims 1 – 2 were originally filed in the application.  Claims 1 – 2 remain pending in the application.
Specification Objections
2.	The specification is objected to because of following informalities:
ABSTRACT, line 2, change “each” to [Symbol font/0x2D][Symbol font/0x2D]wherein each electric vehicle[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 3, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D] of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 5, after “the storage battery” insert [Symbol font/0x2D][Symbol font/0x2D] of said each electric vehicle[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 8 (2 places), after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D] of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 9, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D] of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 10, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D] of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 10, before “electric vehicles” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 2, change “each” to [Symbol font/0x2D][Symbol font/0x2D]wherein each electric vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 2 – 3, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D] of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]each electric vehicle of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5 – 6, after “the storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]of said each electric vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, after “another electric vehicles” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 9, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, before “electric vehicles” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, after “the storage batteries” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of electric vehicles[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent No. 10,406,927 B2 to Baba. 

6.	As to Claim 1, Baba shows and discloses the following subject matter:
A charge-discharge management system comprising: a plurality of electric vehicles EV1, EV2; a charge-discharge facility (i.e., EV charger/discharger 13A; and a charge-discharge management device (i.e., an electricity management device
Each electric vehicle of the plurality of vehicles having a storage battery (i.e., a rechargeable battery 32) – [Fig. 3];
 The charge-discharge facility 13A charges and discharges the storage batteries of the plurality of electric vehicles – [Fig. 13];
The charge-discharge management device 14 controls charging and discharging actions of the charge-discharge facility 13A by a charging/discharging controller 110 – [Fig. 13];
Each electric vehicle (e.g., EV1) of the plurality of electric vehicles is configured to be able to exchange electricity of the storage battery of said each electric vehicle (EV1) with another electric vehicle (e.g., EV2) through the charge-discharge facility 13A – [Fig. 13];
The charge-discharge management device 14 switches, according an electric buying price, a charging action of the storage batteries of the plurality of electric vehicles EV1, EV2 between an action of charging the storage batteries, using electricity provided from electrical grid, by the charge-discharge facility 13A and an action of charging the storage batteries of the plurality of electric vehicles EV1, EV2 by exchanging electricity of the storage batteries, within the charge-discharge facility 13A, between the plurality of electric vehicles EV1, EV2 – [Fig. 13; col. 3, line 24 – 55].

	For reference purposes, the explanations given above in response to Claim 1 are called [Response A] hereinafter.

7.	As to Claim 2, in addition to reasons included in [Response A] given above, Baba shows and discloses the following subject matter:
The charge-discharge management device 14 discharges electricity of the storage batteries of the plurality of electric vehicles EV1, EV2 to an electric power system (i.e., an electrical grid) by controlling the charge-discharge facility 13A, by charging/discharging controller 110, according to an electricity buying price and/or an electricity selling price – [Fig. 3; Fig. 13; col. 3, line 24 – 40].

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Primary Patent Examiner, Art Unit 2851